department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil legend a dear contact person identification_number contact number employer tdentification number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest on date we notified you that your letter of date signed by a as current volunteer and former ceo and executive director could not be accepted as a valid protest to the proposed denial since it appeared to indicate that a was no longer an officer of the organization we provided you with an additional days to provide a valid response since we did not receive a validly signed protest within the requisite days the proposed adverse determination is now final - because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date uniform issue list legend m state date dear contact person identification_number contact number fax number employer_identification_number _ we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below you m are a state non-profit corporation formed on date your articles of incorporation state that you are organized and operated exclusively for charitable religious educational and scientific purposes your application form_1023 provides that your purpose is to increase preserve and promote home ownership through consumer education down payment assistance cash grants matching funds charitable_contributions and other activities your bylaws provide that you are a membership_organization however your bylaws provide that until m has x members members are not allowed to vote on any matters you indicated that your current membership is significantly below this number your long term goal is to build a vibrant membership base that pays annual dues makes donations volunteers at activities and generally works to support your home ownership mission you further state that have not established the roles of members beyond what is stated in your bylaws or your initial plans your application form_1023 provides that you will engage in the following activities provide homeowner education by using volunteer and or staff members to explain the home purchasing and financing process to consumers operate a down payment assistance program providing gifts of up to of the sales_price of a home to the buyer solicit mortgage lenders and brokers for charitable_contributions by advocating anti- predatory lending policies you state that your educational mission is to help consumers through the financial maze of home ownership you state that you plan on providing volunteer and or m staff members to explain the home purchasing process to potential buyers you will also distribute educational materials via mail and internet you also state that you will provide internet-based tools to help consumers compare mortgage options and products in addition you will organize community seminars as well as address problems with consumer credit reports you state that you will not charge a fee for counseling or any of your educational_services the information you submitted states that you administer a downpayment assistance program to link cash-challenged home buyers with available funds through the internet you state that you will find potential buyers and sellers through personal contact internet activities and promotional events and activities you state that your program benefits buyers by allowing them to purchase a home with little or no out of pocket expense eligible participants will be evaluated by m staff upon receipt of the request for funds the staff will determine if the grant is consistent with its mission of promoting home ownership you state that you require applicants to note the reason why he or she is requesting a grant you state that your criteria for an eligible buyer includes the following first-time homebuyers persons wishing to move to a better neighborhood persons need to purchase homes closer to jobs persons purchasing larger homes due to an expanding family persons using fha or other government loans and for any other bona_fide reason you state that when a recipient identifies fha or other government loan program on their application you rely on the guidelines under those programs to indicate that the applicant is eligible for a grant you further state that the seller's willingness to make a reimbursing contribution along with compliance with the lender's guidelines demonstrates that the buyer needs and deserves downpayment assistance in your letter of date you state that you will focus your program on first time home buyers and renters single parent families foster homes medically challenged individuals military personnel and their families recent college graduates with student loans minority families and recent immigrants you indicate that grants will come from a pre-existing pool of funds and the program is reciprocal you state that this means that the seller of the home for which the buyer is getting down payment is generally required to agree to make a contribution to you in the amount of the grant plus a service fee you state that this contribution may also come from the real_estate agent you state that the seller's donation will replenish the pool of funds for the next home buyer you state that you program benefits home sellers by increasing their pool of potential buyers in your letter of date you describe a typical down payment assistance transaction as including the following steps engage in personal contact internet activities and promotional events and activities to find potential buyers and sellers a buyer and or seller complete the seller's participation_agreement form a one- page form to either request assistance or to enroll the home the section of the form to request assistance provides a series of reason s for assistance request the reasons include first-time_homebuyer outgrown existing home move to better safer neighborhood fha loan other government loan and an open category for a description of the reasons for the request the form is reviewed by m staff members staff looks to see which reason for requesting assistance has been checked off by the participant if approved missues confirmation of the grant to the recipient and other parties mcoordinates delivery of the grant funds to the closing agents and takes necessary steps to ensure delivery of the funds after the grant funds are sent m tracks the file to ensure that funds are received and the home purchased if closing is successful the closing agent will disburse seller's gift to you you state that you do not have a provision for refunding a contribution and that any such request would be handled on a case by case basis you state that the seller's contribution is directly tied to the buyer's down payment gift and that it is equal to the amount_of_the_gift provided to the buyer you aiso state that the seller's contribution is contingent on the sale of the home to a buyer using your program you state that you rely on the appraisal and underwriting standards of the lender to assure that a property safe decent sanitary and affordable that that you make no determination or recommendation on a home's price or value in addition you indicate that you would probably provide a gift basket at closing containing donated goods or coupons for free or discounted goods and services but that you do not provide any services to the buyer following the closing of the sales transaction in conjunction with your downpayment assistance program you state that you are committed to promoting fair lending practices in pursuit of this goal you state that you will establish set policies and practices to protect mortgagees from unfair practices you state your goal is to have participating lenders and brokers agree to enforce such standards by providing a certification process that lenders and brokers could attain through continuing education for state licensure as part of the certification process you state that you would monitor unfair practices by reviewing closing statements of transactions that you provide downpayment assistance for and by responding to complaints from consumers the financial data that you included on your form_1023 shows that you anticipate receiving approximately dollar_figure in gross_receipts from services during your first three years of operation you anticipated making gifts of approximately dollar_figure big_number during that same period of time you indicate that you will seek financial support by soliciting charitable_contributions from the general_public receiving annual dues of dollar_figure or more from members service fees from sellers service fee for fair practice certification you also state that you may seek corporate sponsorship in various correspondences you represent that you operate in a manner similar to other organizations the manner in which you and these organizations operate is referred to as seller-funded downpayment assistance’ in the final report an examination of downpayment gift programs administered by non-profit organizations commissioned by office of housing united_states department of housing and urban development hud contract no c-opc- m0001 date the report concludes that seller-funded downpayment assistance for mortgage downpayments has led to underwriting problems that require immediate attention furthermore the report concludes that the effective costs of homeownership are increased even more by the processing fees charged by the seller-funded downpayment assistance providers which get passed through to borrowers in higher property prices a copy of the report is enclosed with this determination_letter law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the nonexempt purpose if substantial in supreme court held that the presence of a single nature will destroy the exemption regardless of the number or importance of truly purposes exempt in easter house v u s cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization's graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting republican candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by stating that even if the republican candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner in 71_tc_202 the court held an organization that marketed handicrafts made by disadvantaged artisans through museums and other non- profit organizations and shops be operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans for exempt purposes therefore the court held that the organization operated exclusively in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations revrul_67_138 1967_1_cb_129 holds that helping low income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discusses four examples of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 of the code situation describes an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling holds that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation describes an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- occupancy basis the housing is made available to members of minority groups who are unable to obtain adequate housing because of local discrimination the housing units are located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling holds that the organization was engaged in charitable activities within the meaning of sec_501 of the code - situation describes an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration situation describes an organization formed to alleviate a shortage of housing for moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 of the code because the organization's program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations revrul_72_147 1972_1_cb_147 holds that an organization that provided housing to low income families did not qualify for exemption under sec_501 of the code because it gave preference to employees of a business operated by the individual who also controlled the organization although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder's business primarily serves the private interest of the founder rather than a public interest rationale and conclusion based on the information you provided in your application and supporting documentation however you do not conduct your down payment assistance charitable purposes include relief of the poor and distressed see sec_1 c - your down payment assistance program does not serve exclusively low-income persons d of the regulations program in a manner that establishes that your primary purpose is to address the needs of low- income grantees by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation we conclude that you are not operated for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable education or other exempt purposes among other things the application and supporting documentation must demonstrate conclusively that the organization meets the operational_test of sec_1 c - c of the regulations your information indicates that your primary purpose is to operate a down payment assistance program that does not exclusively serve a purpose described in sec_501 instead your program is open to anyone without any income limitations you have not demonstrated that your down payment assistance program exclusively serves any other exempt_purpose such as combating community deterioration and lessening racial tensions you indicated that you do not specifically target the benefits of your program towards any one disadvantaged group for example you have not shown that your program is designed to attract a mixed-income group of homeowners to a specifically defined geographical area that has a history of racial problems see revrul_70_585 situation sec_2 and or target those areas experiencing deterioration or racial tensions see revrul_70_585 situation your program is available to anyone who is able to qualify for a mortgage from any your information indicates that you do not limit your assistance to certain geographic areas lender in any state in the united_states arranging the purchase of homes in a broadly defined metropolitan area does not combat community deterioration within the meaning of sec_501 of the code furthermore you do not engage in any activity to ensure that the house will be habitable or that the buyer will be able to afford to maintain the house over time instead you rely solely on the mortgage_lender insurance agency home inspector or other third party to conduct such review while you indicate that you provide an education program you do not provide oversight or conduct any educational program or other activity to ensure that buyers are purchasing properties that are safe decent sanitary and affordable only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you conduct your operations in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large the manner in which you operate your down payment assistance program indicates that you facilitate the sales of homes in a manner that is indistinguishable from an ordinary trade_or_business you operate as a business that provides services to home sellers for which you charge a market rate fee for example you limit your services to buyers where there is a seller willing to make a contribution to you in addition you indicate that by using your program sellers will increase the number of potential homeowners this helps to demonstrate that your primary purpose consists of maximizing the fees you derive from facilitating sales of real in this respect you are similar to an organization which was denied exemption property because it operated a conference center for a commercial purpose see 283_fsupp2d_58 d d c likewise operating a trade_or_business of facilitating home sales is not an inherently charitable activity thus a substantial part of your activities further a nonexempt purpose another indication of your substantial nonexempt purpose is your lack of public support you are not supported by contributions from the general_public government or private_foundation grants almost all of your revenue comes from the sellers you serve that your primary activity is to promote and to further your private business interests is reflected in the financing structure of your down payment assistance program in this respect you are similar to the organization described in easter house supra which derived most of its support from fees it charged for its adoption services in this case the court stated that the substantial fees were not incidental to the organization's exempt_purpose because they were designed to make a - profit facilitating home sales like running an adoption service is not an inherently charitable activity and receiving support primarily from fees charged to home sellers is indicative of your commercial purpose even if your program is directed to exclusively low-income individuals your reliance entirely on home sellers or other real-estate related businesses that stand to benefit from the transactions to finance your down payment assistance activities demonstrates that you are operated for the purpose of benefiting private parties your grant making procedures indicate that gift funds are only provided if a seller has paid a processing fee or has made a contribution to you in fact while you call the funds you will receive from the sellers contributions these transactions are not contributions because they will not proceed from detached and disinterested generosity 363_us_278 your characterization of these transactions as contributions ignores the business realities surrounding the payments the sellers will make the payments to you and indirectly to the homebuyer to facilitate the sale of their homes in fact your representation that seller's payment will enable the seller to reduce the amount of the negotiated discount demonstrates the circular character of the payments upon the closing of the sale the sellers contribution to you is returned to seller as part of the proceeds the seller receives from the sale of the home these contributions are more appropriately characterized as fees received in exchange for the sale of a service your information indicates that your staff is able to take into account whether there is a home seller willing to make a payment to cover the down payment assistance an applicant has requested that you receive a payment from the home seller corresponding to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller is not a mere accident but rather an intended outcome of your operations in this respect you are like easter house supra which provided health care to indigent pregnant women but only when a family willing to adopt a woman's child sponsored the care financially similar to american campaign academy supra you are structured and operated to directly benefit the home sellers who pay for your services therefore a substantial part of your activities serve a private rather than a public interest finally you assert that other organizations similarly situated have been recognized as exempt under sec_501 while you may have provided some facts relating to those other organizations you have not provided ail the facts relating to the applications for recognition of exempt status submitted by those organizations in any event you must establish based on the facts you submitted that you are organized and operated exclusively for exempt purposes described in sec_501 see interneighborhood housing corporation v commissioner t c memo based on the facts and information submitted you are not operated exclusively for exempt purposes you have not established that you activities exclusively serve a charitable_class or any other purpose defined in sec_501 your proposed operations further a substantial nonexempt business_purpose and will further the private interests of home sellers and other private parties in addition you have not established that your net_earnings will not inure to the benefit of private shareholders or individuals therefore you are not described in sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power of attomey form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements enclosure an examination of downpayment gift programs administered by non-profit organizations hud contract no c-opc-22550 m0001 date
